Name: Commission Regulation (EC) No 3152/94 of 21 December 1994 amending Regulation (EC) No 2630/94 opening individual sales by invitation to tender for the export of vinous alcohol held by intervention agencies and Regulation (EEC) No 377/93 laying down detailed rules for the disposal of alcohol obtained from the distillation operations referred to in Articles 35, 36 and 39 of Regulation (EEC) No 822/87 and held by intervention agencies
 Type: Regulation
 Subject Matter: beverages and sugar;  trade policy;  food technology;  marketing;  civil law
 Date Published: nan

 Avis juridique important|31994R3152Commission Regulation (EC) No 3152/94 of 21 December 1994 amending Regulation (EC) No 2630/94 opening individual sales by invitation to tender for the export of vinous alcohol held by intervention agencies and Regulation (EEC) No 377/93 laying down detailed rules for the disposal of alcohol obtained from the distillation operations referred to in Articles 35, 36 and 39 of Regulation (EEC) No 822/87 and held by intervention agencies Official Journal L 332 , 22/12/1994 P. 0034 - 0035 Finnish special edition: Chapter 3 Volume 64 P. 0123 Swedish special edition: Chapter 3 Volume 64 P. 0123 COMMISSION REGULATION (EC) No 3152/94 of 21 December 1994 amending Regulation (EC) No 2630/94 opening individual sales by invitation to tender for the export of vinous alcohol held by intervention agencies and Regulation (EEC) No 377/93 laying down detailed rules for the disposal of alcohol obtained from the distillation operations referred to in Articles 35, 36 and 39 of Regulation (EEC) No 822/87 and held by intervention agenciesTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine (1), as last amended by Regulation (EC) No 1891/94 (2), Having regard to Council Regulation (EEC) No 3877/88 of 12 December 1988 laying down general rules for the disposal of alcohol obtained from the distillation operations referred to in Articles 35, 36 and 39 of Regulation (EEC) No 822/87 and held by intervention agencies (3), Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (4), as amended by Regulation (EC) No 3528/93 (5), and in particular Article 6 thereof, Whereas Commission Regulation (EC) No 2630/94 (6) provides for the lodging of removal and performance guarantees; whereas the operative events for the agricultural conversion rates to be applied should be specified for those guarantees as an addition to the provisions laid down in Commission Regulation (EEC) No 2192/93 concerning certain operative events for the agricultural conversion rates used in the wine sector (7); Whereas Article 4 of Regulation (EC) No 2630/94 and Chapter IV, 'Award of contract', of the Annex to that Regulation should be amended for each invitation to tender as regards the time allowed for the lodging of the performance guarantee; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 The following is added to the end of Article 35 (c) of Commission Regulation (EEC) No 377/93 (8): 'and, where appropriate, for the removal guarantees expressed in ecus per hectolitre of alcohol at 100 % vol.' Article 2 The text of Article 4 of Regulation (EC) No 2630/94 is replaced by the following: 'The sales shall take place in accordance with Articles 13, 14, 15, 16, 18 (5) and (6) and 30 to 38 of Regulation (EEC) No 377/93'. Article 3 The text of Chapter IV, 'Award of contract', of the Annex to Regulation (EC) No 2630/94 is replaced, for the each of the invitations to tender referred to in that Annex, by the following: 'IV. Award of contract The successful tenderer must provide proof that a performance guarantee of ECU 25 per hectolitre of alcohol at 100 % vol. has been lodged with each intervention agency concerned by the date of issue of a removal order for the quantity of alcohol in question at the latest.' Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 84, 27. 3. 1987, p. 1. (2) OJ No L 197, 30. 7. 1994, p. 42. (3) OJ No L 346, 15. 12. 1988, p. 7. (4) OJ No L 387, 31. 12. 1992, p. 1. (5) OJ No L 320, 22. 12. 1993, p. 32. (6) OJ No L 280, 29. 10. 1994, p. 20. (7) OJ No L 196, 5. 8. 1993, p. 19. (8) OJ No L 43, 20. 2. 1993, p. 6.